            Case 3:20-cv-00129 Document 1 Filed 05/09/20 Page 1 of 4




             IN THE UNITED STATES DISTRICT COURT FOR THE
                      W ESTERN DISTRICT OF TEXAS
                           EL PASO DIVISION

CAMOCO, LLC,                               )
                                           )
             Plaintiff,                    )
                                           )
v.                                         )
                                               Case No.3:20-cv-129
PEOPLESOURCESTAFFING                       )
PROFESSIONALS, LLC,                        )
                                           )
             Defendant.                    )

                              NOTICE OF REMOVAL

      In accordance with 28 U.
                             S.C.§§ 1332, 1441, 1446, Defendant, People Source

Staffing Professionals, LLC (“People Source”), files this Notice of Removal.People

Source removes this action from the 205th Judicial District Court of El Paso County,

Texas, to the United States District Court for the Western District of Texas, El Paso

Division (the “Court”).The Court has j
                                     urisdiction over this action based on diversity

j
urisdiction, 28U.
                S.C.§ 1332, as shown by the following:

      1.     On or about March 10, 2020, Plaintiff, Camoco, LLC (“Plaintiff”), filed its

Original Petition (“Petition”) to initiate Cause No.2020DCV0922, in the 205th Judicial

District Court of El Paso County, Texas, (the “State Court Action”), naming People

Source as a defendant.

      2.     Plaintiff states in its Petition that it is seeking damages in excess of

$1,000,000.
          00.See Ex.2, Pl.
                         ’s Pet.at ¶ I.Plaintiff also seeks declaratory relief and

attorney’s fees.Id.at ¶¶VIII.
                            1 and XI.
                                    4.As a result, the relief Plaintiff seeks exceeds the

amount in controversy requirement for removal based on diversity.
            Case 3:20-cv-00129 Document 1 Filed 05/09/20 Page 2 of 4




      3.     At the time of commencement of the State Court Action and at the time of

removal, Plaintiff is a limited liability company organized and existing under the laws of

Florida and all of its members are Florida citizens.See Ex.5, 8:18-CV-1693 at ¶I.

      4.     At the time of commencement of the State Court Action and at the time of

removal, Defendant is a limited liability company organized and existing under the laws

of Oklahoma and all of its members are Oklahoma citizens.See Ex.2, Pl.
                                                                     ’s Pet.at ¶II.

      5.     Accordingly, this Court has jurisdiction over the State Court Action, and

the State Court Action is removable because (1) Plaintiff has alleged an amount in

controversy that exceeds $75,000 and (2) complete diversity exists.28U.
                                                                      S.C.§ 1332(a).

      6.     People Source was served with a copy of the Citation and Petition on April

17, 2020.See Ex.4, Service of Process Transmittal.Pursuant to 28U.
                                                                 S.C.§ 1446(b), this

Notice of Removal is timely filed within 30 days of receipt of the Petition.

      7.     Concurrent with the filing of this notice, People Source is serving this

notice upon Plaintiff’s counsel and filing a copy of the notice with the Clerk of Court of

the District Court of El Paso County, Texas.

      8.     Pursuant to LR CV-3(a), People Source’s Civil Cover Sheet is filed

contemporaneously herewith.

      9.     A copy of all process, pleadings, and other documents filed in the State

Court Action are attached hereto as follows:

      Exhi
         bit1-Docketsheetfrom theStateCourtActi
                                              on

      Exhi
         bit2 -Petition,filed March10,2020

      Exhi
         bit3-Citation,i
                       ssued Apri
                                l13,2020

                                               2
           Case 3:20-cv-00129 Document 1 Filed 05/09/20 Page 3 of 4




      Exhi
         bit4-ServiceofProcessTransmittal

      10. People Source states that this removal is well grounded in fact, warranted

by existing law, and not interposed for any improper purpose.

      People Source will promptly provide the Plaintiff written notice of the filing of

this Notice of Removal, pursuant to 28U.
                                       S.C.§ 1446(d).People Source will also file a

copy of the Notice of Removal in the State Court Action.


                                          Respectfully submitted,

                                         s/Christopher M.Staine
                                          Christopher M.Staine
                                          State Bar No.24104576
                                          CROWE& DUNLEVY
                                          A Professional Corporation
                                          2525 McKinnon Street, Ste.425
                                          Dallas, TX 75201
                                          (214) 420-2163
                                          (214) 736-1762 (Facsimile)
                                          christopher.
                                                     staine@ crowedunlevy.
                                                                         com

                                          ATTORNEY FOR DEFENDANT
                                          PEOPLE SOURCE STAFFING
                                          PROFESSIONALS,LLC




                                          3
            Case 3:20-cv-00129 Document 1 Filed 05/09/20 Page 4 of 4




                             CERTIFICATE OF SERVICE

        Ihereby certify that on May 9, 2020 (the same date this Notice of Removal was
filed in the United States District Court for the Western District of Texas), a true a correct
copy of the foregoing Notice of Removal was sent to all counsel of record in the State
Court Action, and further that a copy of said Notice of Removal was electronically
delivered to the District Court Clerk of El Paso County, Texas for filing that same date.



                                           s/Christopher M.Staine
                                           Christopher M.Staine




                                              4
